Citation Nr: 1429898	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total rating of individual unemployability (TDIU) based upon service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and P.T.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983, to June 1989, from August 1989 to November 1989, from December 1990 to July 1991, and from April 1996 to May 1996 was on active duty training.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Board notes that, in addition to the claim currently on appeal, the Veteran had previously filed a Substantive Appeal with respect to the issue of service connection for sleep apnea.  The Veteran however, has since expressed his desire to withdraw his appeal for this issue; in December 2010 the Veteran in a written statement, stated that he withdrew his claim for sleep apnea, and at the Veteran's Board hearing in June 2012, the Veteran reiterated his withdrawal of the claim.  As the Veteran no longer wishes to pursue the claim for service connection for sleep apnea, it is considered dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

In June 2012, the Veteran testified at a Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In August 2012, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2013).   In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   




FINDINGS OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

Currently, the Veteran is service connected for: cervical strain at 30 percent disabling, thoracic spine strain at 10 percent disabling, asthma at 30 percent disabling, facial dermatitis at 30 percent, an acquired psychiatric disorder at 30 percent, right ear tinnitus at 10 percent, and hiatal hernia at 10 percent.  The Veteran's combined rating is 80 percent.  38 C.F.R. § 4.25.  The Veteran's service connected cervical strain, and thoracic spine strain are orthopedic disabilities affecting a single body system which combine to 40 percent disabling.  38 C.F.R. §§ 4.16(a)(3), 4.25.  Thus, the Veteran fulfills the schedular criteria for TDIU.     

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  When it is not possible to separate the symptoms of service-connected and non-service-connected disabilities, all related symptoms should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran relayed at his Board hearing that he has trouble moving his neck to see things, and has constant pain to his neck.  The Veteran also relayed that his cervical spine pain had been so painful he would have to leave work early every day.  The Veteran stated that his thoracic spine interferes with his ability to bend, turn, and twist.  The Veteran stated it prevents him from turning his body when driving to look over his shoulder, and that he can barely lift objects.  

The Veteran last worked a full time position in 1999 when he was working as a chiropractic assistant.  The Veteran stated that since then, he was unable to control his back pain.  In 2009, when the Veteran applied for vocational rehabilitation and employment services, he was determined not feasible to achieve a vocational goal of employment and independent leaving needs were assessed.  In a May 2010 Vocational disability assessment, the examiner noted the Veteran's service-connected disabilities.  He related that the disabilities identified directly as service-connected directly impact and create a barrier to employment.  He further stated that it is without question that all modifications within the term reasonable accommodation directly hinder and/or prevent this Veteran from entering competitively based employment.  He noted that the Veteran has significant discomfort sitting and standing and the barriers to employment were deemed "insurmountable".  The Veteran's VA medical records show a history of chronic pain complaints to his neck and back.  

In April 2011, the Veteran was placed in an employment situation which made accommodations for his disability.  The Veteran worked for the Montana Cardiovascular Health Program.  A letter from Helena Industries Inc., the organization which placed the Veteran in his employment, stated that the Veteran was only able to work two hours a day.  The Veteran worked in a position where he mostly stuffed envelopes and did data entry.  The Veteran was provided with a special chair to lie in, in order to ease his back pain.  The Veteran was unable to work more than two hours a day because his back pain prevented him from being able to focus and be productive on a daily basis.  

The Board notes the VA examinations conducted in December 2008, and March 2012 which determined that the Veteran's service-connected disabilities do not preclude the Veteran from sedentary repetitive work, or physical work that involves light bending, twisting, turning, pushing, pulling, lifting and carrying items twenty-five pounds and lighter.  The Board also notes the May 2012 addendum opinion which states that the Veteran's limitation of motion to his thoracolumbar spine is more likely than not caused by or the result of the Veteran's non-service connected lumbosacral disorder.  

VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, at 1354; 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).

The December 2008 VA examination opinion was internally inconsistent based on the Veteran's complaints, and the March 2012 VA examination opinion with the addendum in May 2012 failed to incorporate the Veteran's experiences and specific statements about his work placement.  Additionally, none of the opinions addressed the combined impact of the Veteran's service-connected disabilities.  In other words, the combination of his medical and psychiatric disabilities were not sufficiently addressed when opining that the Veteran could do sedentary type of work.  Thus, the Board affords the medical opinions little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds the Veteran's lay statements and report from Helena Industries Inc., regarding the extent of the Veteran's back pain and his ability to work more probative then the VA examiner opinions on record.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  The Board also finds that the Veteran's complaints of general chronic back pain makes it impossible to parse out whether or not the back pain is due to his service-connected cervical and thoracic spine or his non-service connected lumbar spine.  See Mittleider. 

As shown by the Veteran's experience working in an accommodated environment, he is only capable of working two hours a day due to his chronic back pain, and while it is marginal employment, it is not gainful employment.  38 C.F.R. § 4.16(a).  Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected cervical spine strain, and thoracic spine strain.

ORDER

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU) is granted.  





____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


